              Case 2:17-cr-00151-MCE Document 69 Filed 11/04/20 Page 1 of 4


 1 MCGREGOR W. SCOTT
   United States Attorney
 2 JAMES R. CONOLLY
   Assistant United States Attorney
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 Telephone: (916) 554-2700
   Facsimile: (916) 554-2900
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8
                                IN THE UNITED STATES DISTRICT COURT
 9
                                   EASTERN DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,                          CASE NO. 2:17-CR-151-MCE
12                                Plaintiff,            STIPULATION REGARDING EXCLUDABLE
                                                        TIME PERIODS UNDER SPEEDY TRIAL ACT;
13                         v.                           FINDINGS AND ORDER
14   HOWARD DUCE SIMON,                                 DATE: November 5, 2020
                                                        TIME: 10:00 a.m.
15                               Defendant.             COURT: Hon. Morrison C. England, Jr.
16

17          This case was set for a status conference on November 5, 2020. By this stipulation, the parties

18 request that the Court continue the status conference to January 14, 2021, and to exclude time under the

19 Court’s General Orders, as well under Local Code T4, for the reasons set forth below.

20          On April 17, 2020, this Court issued General Order 617, which suspends all jury trials in the

21 Eastern District of California scheduled to commence before June 15, 2020, and allows district judges to

22 continue all criminal matters to a date after June 1. This and previous General Orders were entered to

23 address public health concerns related to COVID-19.

24          Although the General Orders address the district-wide health concern, the Supreme Court has

25 emphasized that the Speedy Trial Act’s end-of-justice provision “counteract[s] substantive

26 openendedness with procedural strictness,” “demand[ing] on-the-record findings” in a particular case.
27 Zedner v. United States, 547 U.S. 489, 509 (2006). “[W]ithout on-the-record findings, there can be no

28 exclusion under” § 3161(h)(7)(A). Id. at 507. Moreover, any such failure cannot be harmless. Id. at

      STIPULATION REGARDING EXCLUDABLE TIME             1
30    PERIODS UNDER SPEEDY TRIAL ACT
                Case 2:17-cr-00151-MCE Document 69 Filed 11/04/20 Page 2 of 4


 1 509; see also United States v. Ramirez-Cortez, 213 F.3d 1149, 1153 (9th Cir. 2000) (explaining that a

 2 judge ordering an ends-of-justice continuance must set forth explicit findings on the record “either orally

 3 or in writing”).

 4          Based on the plain text of the Speedy Trial Act—which Zedner emphasizes as both mandatory

 5 and inexcusable—General Orders 611, 612, and 617 require specific supplementation. Ends-of-justice

 6 continuances are excludable only if “the judge granted such continuance on the basis of his findings that

 7 the ends of justice served by taking such action outweigh the best interest of the public and the

 8 defendant in a speedy trial.” 18 U.S.C. § 3161(h)(7)(A). Moreover, no such period is excludable unless

 9 “the court sets forth, in the record of the case, either orally or in writing, its reason or finding that the
10 ends of justice served by the granting of such continuance outweigh the best interests of the public and

11 the defendant in a speedy trial.” Id.

12          The General Orders exclude delay in the “ends of justice.” 18 U.S.C. § 3161(h)(7) (Local Code

13 T4). Although the Speedy Trial Act does not directly address continuances stemming from pandemics,

14 natural disasters, or other emergencies, this Court has discretion to order a continuance in such

15 circumstances. For example, the Ninth Circuit affirmed a two-week ends-of-justice continuance

16 following Mt. St. Helens’ eruption. Furlow v. United States, 644 F.2d 764 (9th Cir. 1981). The court

17 recognized that the eruption made it impossible for the trial to proceed. Id. at 767-68; see also United

18 States v. Correa, 182 F. Supp. 326, 329 (S.D.N.Y. 2001) (citing Furlow to exclude time following the

19 September 11, 2001 terrorist attacks and the resultant public emergency). The coronavirus is posing a

20 similar, albeit more enduring, barrier to the prompt proceedings mandated by the statutory rules.
21          In light of the societal context created by the foregoing, this Court should consider the following

22 case-specific facts in finding excludable delay appropriate in this particular case under the ends-of-

23 justice exception, § 3161(h)(7) (Local Code T4). 1 The parties note that, by this stipulation, they are

24 requesting the Court to designate a new date for the next status conference. United States v. Lewis, 611

25 F.3d 1172, 1176 (9th Cir. 2010) (noting any pretrial continuance must be “specifically limited in time”).

26
27
            1
            The parties note that General Order 612 acknowledges that a district judge may make
28 “additional findings to support the exclusion” at the judge’s discretion. General Order 612, ¶ 5 (E.D.
   Cal. March 18, 2020).
     STIPULATION REGARDING EXCLUDABLE TIME              2
30    PERIODS UNDER SPEEDY TRIAL ACT
                Case 2:17-cr-00151-MCE Document 69 Filed 11/04/20 Page 3 of 4


 1                                               STIPULATION

 2         Plaintiff United States of America, by and through its counsel of record, and defendant, by and

 3 through defendant’s counsel of record, hereby stipulate as follows:

 4         1.       By this stipulation, defendant now moves to continue this hearing to January 14, 2021, at

 5 10:00 a.m., and to exclude time between November 5, 2020, and January 14, 2021, under Local

 6 Code T4, as well as under the Court’s General Orders.

 7         2.       The parties agree and stipulate, and request that the Court find the following:

 8                  a)     The government has represented that the discovery associated with this case

 9         includes investigative and police reports, laboratory reports, and photographs. All of this

10         discovery has been either produced directly to counsel and/or made available for inspection and

11         copying.

12                  b)     Counsel for defendant desires additional time to consult with his client. In

13         addition, defense counsel has asked the government to review information bearing on the

14         possible resolution of the case and continues to assemble other materials that will bear on future

15         proceedings. The government is continuing to review the information provided and discussions

16         are ongoing.

17                  c)     Counsel for defendant believes that failure to grant the above-requested

18         continuance would deny him/her the reasonable time necessary for effective preparation, taking

19         into account the exercise of due diligence.

20                  d)     The government does not object to the continuance.

21                  e)     Based on the above-stated findings, the ends of justice served by continuing the

22         case as requested outweigh the interest of the public and the defendant in a trial within the

23         original date prescribed by the Speedy Trial Act.

24                  f)     For the purpose of computing time under the Speedy Trial Act, 18 U.S.C. § 3161,

25         et seq., within which trial must commence, the time period from November 5, 2020, to January

26         14, 2021, inclusive, is deemed excludable pursuant to this Court’s General Orders, due to the

27         public health concerns created by the COVID-19 pandemic, as well to 18 U.S.C.§ 3161(h)(7)(A),

28         B(iv) [Local Code T4] because it results from a continuance granted by the Court at defendant’s

      STIPULATION REGARDING EXCLUDABLE TIME              3
30    PERIODS UNDER SPEEDY TRIAL ACT
                 Case 2:17-cr-00151-MCE Document 69 Filed 11/04/20 Page 4 of 4


 1          request on the basis of the Court’s finding that the ends of justice served by taking such action

 2          outweigh the best interest of the public and the defendant in a speedy trial.

 3          3.       Nothing in this stipulation and order shall preclude a finding that other provisions of the

 4 Speedy Trial Act dictate that additional time periods are excludable from the period within which a trial

 5 must commence.

 6          IT IS SO STIPULATED.

 7
     Dated: November 3, 2020                                   MCGREGOR W. SCOTT
 8                                                             United States Attorney
 9                                                             /s/ JAMES R. CONOLLY
                                                               JAMES R. CONOLLY
10                                                             Assistant United States Attorney
11
     Dated: November 3, 2020                                   /s/ TIMOTHY ZINDEL
12                                                             TIMOTHY ZINDEL
13                                                             Counsel for Defendant
                                                               HOWARD DUCE SIMON
14

15
                                             FINDINGS AND ORDER
16
            IT IS SO ORDERED.
17

18
     Dated: November 4, 2020
19

20
21

22

23

24

25

26
27

28

      STIPULATION REGARDING EXCLUDABLE TIME                4
30    PERIODS UNDER SPEEDY TRIAL ACT
